Name: Commission Regulation (EC) NoÃ 1396/2007 of 28 November 2007 correcting Regulation (EC) NoÃ 1975/2006 laying down detailed rules for the implementation of Council Regulation (EC) NoÃ 1698/2005, as regards the implementation of control procedures as well as cross-compliance in respect of rural development support measures
 Type: Regulation
 Subject Matter: financing and investment;  management;  agricultural policy;  regions and regional policy;  economic policy
 Date Published: nan

 29.11.2007 EN Official Journal of the European Union L 311/3 COMMISSION REGULATION (EC) No 1396/2007 of 28 November 2007 correcting Regulation (EC) No 1975/2006 laying down detailed rules for the implementation of Council Regulation (EC) No 1698/2005, as regards the implementation of control procedures as well as cross-compliance in respect of rural development support measures THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1698/2005 of 20 September 2005 on support for rural development by the European Agricultural Fund for Rural Development (EAFRD) (1), and in particular Articles 51(4), 74(4) and 91 thereof, Whereas: (1) An administrative error has occurred at the time of adoption of Commission Regulation (EC) No 1975/2006 (2), as a result of which the percentage of the aid, which may be paid after finalisation of the administrative checks, was set at 70 % rather than 75 % as originally intended. (2) Regulation (EC) No 1975/2006 should therefore be amended accordingly. (3) The measure provided for in this Regulation is in accordance with the opinion of the Rural Development Committee, HAS ADOPTED THIS REGULATION: Article 1 In the first sentence of the second subparagraph of Article 9(1) of Regulation (EC) No 1975/2006, 70 % is replaced by 75 %. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply to Community support concerning the programming period starting on 1 January 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 November 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 277, 21.10.2005, p. 1. Regulation as last amended by Regulation (EC) No 2012/2006 (OJ L 384, 29.12.2006, p. 8). (2) OJ L 368, 23.12.2006, p. 74.